Bosworth, J.,
without expressing any opinion as to several of the propositions discussed in the opinion of Hoffman, J., concurred in affirming the judgment. Judgment affirmed.
(A.)
Statement of Referee as of the 18th June, 1856, with the Corrections of the Judge at Special Term.
1856.
June 18th, Defendant charged with rents . $2350 Credited with ground rent, taxes and interest on $4400, balance of $4500 purchase money ..... $1722 94 *
Do. by Judge, taxes ... 58 37
Balance purchase money . . 4400 00
1856.
June 18th, Balance due by plaintiff . . 3831 31
$6181 31 $6181 31
*2471857.
May 1st, Further debits by Judge.
Rents .... $585 00
Costs . . • . 110 07
Credits, interest . $266 94
Ground rent . . 173 34
Taxes . . . . 69 15
$509 43
Balance due plaintiff 185 64
$695 07 $695 07
Down .... 3831 31
Drawn off 185 64
Due by plaintiff $3645 67

Defendants Account. Dr. Or.

1856.
June 18 th, Purchase money 4500 00
To decreased value of lease . 796 50
To cash paid down 100 00
Interest from March 6th, 1853
3312 .... 22 98
Balance . . 3580 52
$4500 00 $4500 00
1857.
May 1st, By balance due defendant 3580 52
“ interest to date 10 m. 12 d. 210 07
“ Ground rent and taxes,
$173 33
69 15 242 48
To rents .... 585 00
“ costs .... 110 07
Balance .... 3338 00
$3,338 00 ; $4,033 07 $4033 07